Opinión disidente emitida por el
Juez Asociado Sr. Snyder,
en la cual concurre el Juez Asociado Sr. Marrero.
No estoy de acuerdo con la opinión de la mayoría. Acepto arguendo que el asma del obrero se agravó durante un pe-ríodo de tiempo debido a las condiciones en que trabajaba. Por consiguiente, su enfermedad fué causada por el trabajo. Pero nuestra Ley no compensa todas las enfermedades pro-venientes del trabajo de los obreros. Provee compensa-*641ción solamente si en el curso de su empleo recibió lesiones a causa de un accidente o contrajo una de las enfermedades ocupacionales enumeradas en la Ley.
La dificultad en este caso emana del becbo de que la Asamblea Legislativa no ba incluido el asma entre las en-fermedades ocupacionales. La opinión de la mayoría sos-laya esta dificultad resolviendo que en este caso ocurrió un “accidente”. Al así hacerlo, dan a dicha palabra un al-cance que nunca antes le di yo. El resultado práctico de esto es que ahora tenemos una nueva enfermedad ocupa-cional — el asma — inyectada en nuestra ley por el Tribunal.
No me aventuro a predecir dónde el Tribunal trazará la línea divisoria en casos futuros. Para mí el razonamiento de este caso nos obiga a resolver en casos futuros que todas las enfermedades atribuíbles al empleo, son compensables bajo la teoría de “un accidente”, a pesar de no estar incluidas en la lista de enfermedades ocupacionales establecidas por el poder legislativo.
So pretexto de interpretar liberalmente el estatuto, que se titula “Ley de Compensaciones por Accidentes del Tra-bajo”, el Tribunal lo ha convertido en uno de seguro de vida y de salud. Creo en esa clase de seguro. Ojála que todo obrero en Puerto Rico estuviera cubierto por el mismo. Pero no tenemos derecho a invadir el campo legislativo y esta-blecer un seguro de salud cuando la Asamblea Legislativa ha creído conveniente conceder tan sólo el seguro por acci-dentes.
Todos tenemos instintos humanitarios, aunque quizá en diversos grados. Desearía poder rendirme a la simpatía que siento por este obrero que contrajo asma como resultado del empleo. Pero la Asamblea Legislativa no ha provisto para casos como éste. Tampoco el Fondo del Estado ha cobrado primas a los patronos para esta clase de riesgo. Pudiera ser que estemos abriendo la puerta a un sinnúmero de casos basados en esta teoría o en una similar. Si el *642Fondo quiere evitarse ir a la quiebra, debe aumentar las primas con el fin de administrar una Ley que ha sufrido una metamorfosis por fíat judicial. A la larga, la comu-nidad entera, mediante el aumento en las primas, será la que pague la ampliación hecha por el Tribunal a la Ley para que ésta incluya, bajo la teoría de accidentes, enfermedades oeupacionales que no aparecen enumeradas en la misma. No me opongo a este resultado. Pero no encuentro disposición alguna en la ley en qué poder basarlo correctamente. Cf. Quintero v. Comisión Industrial, 67 D.P.R. 960.
Considero siempre provechoso leer los casos de otras jurisdicciones. Pero algunos de los casos sobre esta cues-tión fueron resueltos bajo estatutos que solamente requie-ren “lesión v al obrero más bien que “accidente”. Ploro-vitz on Workmen's Compensation, pág. 84, et seep Y otros están de' acuerdo con mi criterio. Véase, por ejemplo, Gabbard v. Proctor & Gamble Defense Corporation, 201 S. W. 2d 651 (Tenn., 1947). En el análisis final, lo impor-tante para nosotros no es lo que otras cortes hayan resuelto, sino lo que la Asamblea Legislativa de Puerto Rico, teniendo en mente las condiciones locales, quiso decir con el lenguaje que empleó en la Ley.
El Tribunal cometió idéntico error en Atiles v. Comisión Industrial, 66 D.P.R. 791, en el cual yo no participé. En consecuencia, dicho caso debiera ser revocado^1)
Yo revocaría la resolución de la Comisión Industrial y dictaría sentencia desestimando la petición del obrero.